IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


BAYVIEW LOAN SERVICING LLC,                  : No. 310 WAL 2017
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
JAMES BERNARD WICKER AND BERYL               :
G.WICKER,                                    :
                                             :
                    Petitioners              :


                                        ORDER



PER CURIAM

      AND NOW, this 17th day of January, 2018, the Petition for Allowance of Appeal

is GRANTED., LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by petitioner, are:


      (1)    Did the Superior Court err in affirming the decision of the trial
             court which found the [Respondent’s] witness competent to
             testify and received evidence under the business records
             exception to the hearsay rule?

      (2)    As to the contested evidence received by the Court, will a
             grant of allocatur, here, resolve the conflict between both U.S.
             Bank v. Pautenis; Boyle v. Steiman and Commonwealth
             Financial Systems v. Smith as to the admissibility of witness
             testimony at a debt collection trial?